Title: To James Madison from Robert M. Penoyer, 2 November 1816
From: Penoyer, Robert M.
To: Madison, James


        
          Sir
          Washington Nov. 2d. 1816
        
        I have the honour to inform you, that Mr. Graham has made known to me that he has laid before you for decission, the bids which I have made for furnishing Subsistance for the use of the United States Army within the States of NYork, Vermont & New Jersey.
        By Public Notice from the War Dept. dated July 10th. 1816 which is as follows viz, That Seperate proposals will be recd. at the Office of the Sec. of War for the Dept. of War, for the supply of all rations that may be required for the use of the United States from the first day of June 1817. to the first day of June 1818 inclusive.
        On the 31st. Oct. last, I put in proposals for furnishing provisn to the troops within the State of NYork north of the highlands including the State of Vermont according to the 8th. District of the proposals, at fifteen Cents five Mills the ration & for the 9th. district which includes that part of the State of NYork. South. of the high lands & New Jersey at thirteen Cents five Mills.
        M. L. Davis has bid for the 8th. district above mentioned fourteen Cents Eight Mills & for the 9th. district fourteen Cents.
        From the foregoing Statement, is it not evident that the bid for the lower district which is 13.5 is less than Mr. Davis’s at 14. which by the proposals is a Seperate district & of Course will grant a Seperate Contract. And 14.8 is less than 15.5. which would give Mr. Davis the upper district & I am entitled to the lower, or I have not Justice done me.
        If you give Mr. Davis’s proposals the preference to mine for the 9th. district, you give him five mills on each ration more than my bid.
        I hope Sir, you will decide on this matter promptly and give it as early as possible. I remain Sir, with great respect Your Ob. Sert.
        
          Robt. M. Penoyer
        
       